DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 24, 2018 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-13 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2018 and 6/27/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 9,755,001).
With respect to claim 1, Seo discloses in figure 2B a light-emitting system comprising a light-emitting device (figure 2B shows a light emitting device including three emitting units EU1, EU2 and EU3), comprising a transmissive portion (TP1-TP2) and a light-emitting unit 

    PNG
    media_image1.png
    569
    818
    media_image1.png
    Greyscale

Seo does not explicitly disclose that wherein an intensity of emission into the second space is equal to or greater than 0% and equal to or less than 10% with respect to an intensity of an emission into the first space.
However, this difference is not of patentable merits a percentage range of an emission intensity can be selected at a desired level based on a particular application or environment of use.  Thus, to employ the emitting device of Seo having an intensity of emission into the second space is equal to or greater than 0% and equal to or less than 10% with respect to an intensity of an emission into the first space as claimed for providing a desired brightness levels of the 
With respect to claims 2-3, Seo  does not explicitly disclose that wherein the intensity of emission into the second space is equal to or greater than 0% and equal to or less than 1% with respect to the intensity of emission into the first space; and wherein the intensity of emission into the second space is equal to or greater than 0% and equal to or less than 0.1% with respect to the intensity of emission into the first space.
However, this difference is not of patentable merits a percentage range of an emission intensity can be selected at a desired level based on a particular application or environment of use.  Thus, to employ the emitting device of Seo having the intensity of emission into the second space is equal to or greater than 0% and equal to or less than 1% with respect to the intensity of emission into the first space; and wherein the intensity of emission into the second space is equal to or greater than 0% and equal to or less than 0.1% with respect to the intensity of emission into the first space as claimed for providing a desired brightness levels of the emitting device is that would have been deemed obvious to person skilled in the art (see paragraph 0072 and figures 1-4 of Irikura et al., US 2009/0127564).
Allowable Subject Matter
Claims 5-13 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
wherein each light-emitting unit comprises a light-transmitting first electrode, a light-emitting layer, and a second electrode, in order from the first space side, the light-emitting system further comprising a light-transmitting region in the substrate between two light-emitting units next to each other as a region in which the insulating film and the second electrode are not formed”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 6-8 would be allowable as being dependent on claim 5).
A light-emitting system comprising … “wherein each light-emitting unit comprises a light-transmitting first electrode, a light-emitting layer, and a second electrode in order from the first space side, the light-emitting system further comprising a light-transmitting region in the partition member between two light-emitting units next to each other as a region in which the insulating film and the second electrode are not formed”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claims 10-13 would be allowable as being dependent on claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Choi et al. – US 8,420,423
Prior art Yamazaki et al. – US 2011/0012117
Prior art Maeda et al. – US 2007/0015429
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 21, 2021